Citation Nr: 0430120	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant and E.L.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized guerilla service from November 1944 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Manila, the Republic of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
reopening the appellant's claim.  The Board also finds that 
in a February 2004 supplemental statement of the case the RO, 
in essence, denied reopening a separate but inextricably 
intertwined claim of entitlement to recognition of an earlier 
period of service from July 1941 to November 1944.  Although 
the RO did not identify these matters as having been 
previously separately decided, the Board finds the appellant 
was adequately notified of the reasons and bases for the 
continued denial of reopening of her claims.  As she has 
repeatedly and consistently asserted her claims as to these 
matters sufficient to perfect the issues for appeal, the 
Board finds she is not prejudiced by an appellate review of 
the issues at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In fact, in light of the nature of the 
evidence submitted and the notice provided in the February 
2004 supplemental statement of the case, further development 
could only result in an unnecessary delay in the 
determination of the appeal.  


FINDINGS OF FACT

1.  VA has sufficiently notified the appellant of the 
information and evidence necessary to substantiate her claim.

2.  In February 1995, the Board reconsidered an earlier final 
determination and denied entitlement to service connection 
for the cause of the veteran's death, essentially based upon 
a finding that the evidence demonstrated that the veteran's 
pulmonary tuberculosis existed prior to his period of 
recognized service and was not aggravated by service.

3.  In January 1998, the Board denied entitlement to 
recognition of an earlier period of service from July 1941 to 
November 1944, based upon a finding that no credible evidence 
had been submitted demonstrating such recognition was 
warranted.

4.  Evidence added to the record since the February 1995 and 
January 1998 Board decisions is cumulative or redundant of 
the evidence previously considered and thus does not bear 
directly and substantially upon the specific matters under 
consideration; the new evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and a claim 
of entitlement to service connection for the cause of the 
veteran's death may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A review of the 
record shows the appellant was notified of the VCAA including 
as it applied to her new and material evidence claims by 
correspondence dated in June 2001 and October 2001 and by 
actual notice of the provisions of 38 C.F.R. § 3.159(b) in 
the February 2004 supplemental statement of the case.  

The Board notes that regulations implementing the VCAA also 
include a new definition of new and material evidence under 
38 C.F.R. § 3.156; however, that revision applies only to 
petitions to reopen filed on or after August 29, 2001.  It 
does not apply in the instant case.  A review of the record 
shows the appellant submitted the request to reopen her claim 
in January 2001.

New and Material Evidence Claim
Background

In February 1995, the Board reconsidered an earlier final 
determination and denied entitlement to service connection 
for the cause of the veteran's death, essentially based upon 
a finding that the evidence demonstrated the veteran's 
pulmonary tuberculosis existed prior to his period of 
recognized service and was not aggravated by service.

The evidence of record at the time of that decision included 
certification by the service department that the veteran had 
active duty in recognized guerrilla status from November 1, 
1944, to August 12, 1945.  The evidence also reflected that 
the veteran was held as a civilian prisoner-of-war (POW) of 
the Japanese Government from April 10, 1942, to July 2, 1942.  
It was noted that this was prior to his period of recognized 
service and occurred in a non-military status period for 
purposes of VA benefits.  It was further noted that if a 
physical examination had been conducted at the time of the 
veteran's entrance into service it was no longer available 
and that pursuant to 38 C.F.R. § 3.8(c) (now 38 C.F.R. 
§ 3.40(c)) the veteran was not entitled to the presumption of 
soundness at entrance into service in November 1944.

Clinical records dated in July and August 1942 show that the 
veteran, then listed as a war-prisoner, was admitted to the 
San Lazaro Hospital in Manila, complaining of headaches, 
chills, and fever for three weeks, and loose, frequent mucoid 
stools for 5 days.  On physical examination he was found to 
be fairly nourished and his lungs were described as 
"clear."  The immediate diagnosis was ileocolitis and 
malaria; laboratory results were later described as negative.

An Affidavit for Philippine Army Personnel signed by the 
veteran on October 17, 1945, reflects that from July 3, 1942, 
to September 30, 1942, he was a civilian and that during that 
time he had malaria and dysentery for which he received no 
treatment.  The affidavit indicated that prior to December 
1941 he had been working as a taxi driver and after December 
1941 he became a civilian driver for the military.  He stated 
that during the July to September 1941 period he was home 
sick with his wife and that he later resumed his driving 
occupation.  The affidavit contains no reference to complaint 
or diagnoses of tuberculosis.

A report from the lst General Hospital Department of 
Radiology of a chest X-ray # [redacted], taken October 31, 1945, 
for "routine" purposes, and apparently read on November 3, 
1945, revealed patches of infiltrations in the left apex and 
in both second anterior interspaces.  They were of a 
predominantly fibroid character, with accentuated broncho-
vascular channels draining toward the hila.  The pleura was 
thickened over the right base.  Heart and great vessels were 
normal.  The impression was tuberculosis, minimal, 
predominantly fibroid.  A November 1945 report of physical 
examination found the veteran unfit for duty due to 
tuberculosis.

A statement was received in 1958 from The Philippine 
Department of Health (Tuberculosis Division) to the effect 
that someone with the veteran's name had undergone a chest X-
ray on February 4 (or 5), 1946 (Case [redacted]) and results were 
as follows: "Right Lung, Left Lung, Enlarged hilar shadow.  
Impression - Other pathology."  It was noted that the exact 
identity of the individual who had been seen could not be 
guaranteed since he had been X-rayed under "mass" 
examination and no proper identification was made at the time 
of the examination.

A VA Form VB 8-526, filed by the veteran in 1957, indicated 
that he had been working as a taxi driver.  The veteran 
reported that from "1943 to present time I am suffering from 
pulmonary TB."  He named a physician and a facility who had 
treated him three years before and in June 1957.

A statement received from F. Duran, M.D., was to the effect 
that X-ray film #[redacted] had been taken at the Quezon 
Institute on August 6, 1957.  The statement was annotated 
that the film had been sent to the veteran's physician for 
safekeeping.  A statement dated August 1957, was received 
from C. E. Lorenzo, M.D., of The Philippine Tuberculosis 
Society at the Quezon Institute.  He had examined the veteran 
in August 1957, and reported that chest X-ray film #[redacted]
showed right hemithorax: fibroexudative lesions in upper 3rd 
with an area of destruction at 2nd interspace and 
honeycombing more mesially below clavicle probably 
bronchiectatic changes.  Scattered fibrosing foci in lower 
two third.  Left hemithorax: dense apex.

Affidavits were received in 1957 to the effect that prior to 
the war in 1941, the veteran had been healthy; that the 
veteran had been captured as a POW, and after his release, he 
was haggard, pale and undernourished.  One affiant, C. A., 
stated that the veteran was then suffering from malaria and 
dysentery, and that his fecal matter had sprinklings of 
blood.  It was said that the veteran still had shivering and 
fevers, he was weak and had not regained his prior vitality.  
Another affiant, T. J., stated that he had known the veteran 
over 20 years; that the veteran had been a taxi driver before 
the war, and when the veteran returned from his POW 
experience in 1942, he had not regained his vitality; and "I 
observed that in many instances he is going to a neighbor 
physician for TB injection."  Mr. J. reported that he had 
observed the veteran coughing because he was the neighborhood 
barber and he had given the veteran his haircuts.

Dr. Primo Di Guanco reported in August 1957 that he had 
treated the veteran for lobar pneumonia but he did not 
exactly remember the dates when he treated him.

In a 1959 statement the veteran reported that in October 1945 
he had complained of chest pains and was admitted to the 
hospital at Camp Murphy where he was given an examination and 
chest X-rays.  The RO subsequently informed the veteran that 
the X-ray of October 1945 (reported above) had been reviewed.

In January 1961, a statement was received from D. Agustin, 
M.D., diagnosing pulmonary tuberculosis, active, advanced, 
bilateral, as well as chronic asthma.  Dr. Agustin opined 
that the present illness dated back to after the veteran had 
been released from Capas concentration camp, had begun as 
cough, back pain and fever, and since then the cough would 
come and go never disappearing completely.

An X-ray report dated in November 1962 was received with a 
1963 statement from the veteran that he had been admitted to 
a VA medical facility.  He said that in 1945 his tuberculosis 
had been inactive.  The 1962 X-ray report indicated that the 
tuberculosis was then of undetermined activity.  The report 
showed: "PTB, far advanced.  Pulmonary emphysema, 
bilateral."

Records showed the veteran died in January 1964.  In January 
1967, a copy of the October 1945 X-ray report was submitted, 
accompanied by a statement from the radiologist, R. Paterno, 
M.D., certifying that the report of the film, dated 
October 31, 1945, had been dictated by him, and that the term 
"fibroid" used at that time did not necessarily mean 
"fibrotic," as any final determination of activity was left 
to the clinician.  He stated that in the case of first or 
single X-ray films activity was usually presumed until the 
contrary was proven.

A certification was received in January 1967 from P. Sotto of 
the V. Luna General Hospital, AFP, to the effect that X-ray 
film #[redacted] belonging to the veteran, had been taken by a 
representative of the AGRD on November 12, 1952.  It was 
certified on several occasions that the U.S. Army Records 
Center could not find that X-ray film.

In 1993, a September 1963 report was received of a chest X-
ray taken in November 1956 from the Philippine Tuberculosis 
Society.  The chest X-ray showed minimal infiltrations, 
apical and infraclavicular of the right hemithorax, and 
enlarged hilus of the left hemithorax.

A Medical Opinion was received by the Board in July 1994 from 
M. Johnson, M.D., a special medical consultant for the 
appellant's representative.  Dr. Johnson pointed out that the 
veteran's tuberculosis activity or inactivity could not or 
should not have been determined in 1945 without sputum, 
serial X-rays, and gastrics.  She noted that the veteran had 
developed a large hilar node of the left lobe by February 
1946 and given the subsequent signs of activity, she felt it 
certain that the condition was present within two months 
after discharge from service.  She further stated that the 
tuberculosis was present in October 1945 and although there 
was a lack of medical documents it must have been considered 
active since he later had rapid advancement of the condition.  
Dr. Johnson concluded that "I cannot rule out activity in 
October of 1945 and there is no doubt that the TB was 
contracted while he (the veteran) was in service, most likely 
while a POW."

The Board obtained an expert medical opinion in December 
1994.  A copy of the opinion is in the file, and has been 
reviewed by the appellant's representative.  The case was 
reviewed by C. Edward Rose, Jr., M.D., Professor of Medicine, 
Division of Pulmonary and Critical Care Medicine at the 
University of Virginia.  The physician discussed the clinical 
evidence in detail, and attached his own articles to support 
his conclusions and opinions.  He noted that numerous facts 
were undetermined: i.e., what was the known exposure to 
tuberculosis in the patient's life through family, etc.; what 
was the exact date of onset of cough described by his barber, 
or the exact date of onset of the hemoptysis; whether the 
veteran was ever skin tested; and whether he ever had 
cultures of gastric secretions or sputum that were positive 
for Mycobacterium tuberculosis.  He further described the 
natural pathogenesis of pulmonary tuberculosis as beginning 
with exposure to another person infected with the disease, 
with passage of the infection taking place by one of a number 
of means, some more effective in the transmission than 
others.  He also noted that it is impossible to definitely 
exclude active tuberculosis from chest X-rays alone.

In pertinent part, Dr. Rose then concluded that it was his 
opinion that the veteran had, in fact, developed 
tuberculosis.  He further opined as follows:  

(t)he patient developed pulmonary 
tuberculosis either prior to, or during his 
military service.  I place tremendous weight 
on the chest x-ray of 10-31-45, which is a 
classic description for pulmonary 
tuberculosis.  It takes months to years for 
patients to develop these changes after 
initial infection.  It is likely that the 
patient was infected prior to service as a 
taxi driver, or during his prisoner of war 
confinement.  Moreover, the debilitating 
conditions he experienced as a P.O.W., with 
malnutrition, and development of other 
diseases including diarrhea, which could have 
enhanced malnutrition, are important factors 
that impair the immune systems ability to 
keep the live tuberculosis bacilli contained, 
with resultant progression of active disease.  
I think it is likely his P.O.W. experience 
either was the cause for initial infection, 
or the cause of activation of a focus of tb 
infection in his lung that had occurred 
earlier.  I doubt the fluoroscopy can be used 
to exclude lung abnormalities, because I 
suspect fluoroscopy was less sensitive than a 
hard chest x-ray plate in detection of early 
or soft infiltrates.  In addition, the hilar 
changes noted on fluoroscopy may well have 
been additional evidence of pulmonary 
tuberculosis.

Dr. Rose stated that while there was insufficient information 
to absolutely confirm the development of pulmonary 
tuberculosis or the precise date of occurrence, it was his 
"strong opinion that this patient had developed pulmonary 
tuberculosis before he was discharged from the military 
service in 1945, and the extreme and harsh circumstances he 
experienced as a P.O.W. very likely contributed to either his 
original infection, or to progression to active disease, or 
both."

In January 1998, the Board denied entitlement to recognition 
of an earlier period of service from July 1941 to November 
1944, based upon a finding that no credible evidence had been 
submitted demonstrating such recognition was warranted.  The 
pertinent evidence of record at the time of that decision 
included service department reports dated in October 1957 and 
April 1996 that the veteran's only verifiable service was as 
a recognized guerrilla from November 1, 1944, to August 12, 
1945.

In October 2000, the Board denied the appellant's request for 
reconsideration of the January 1998 determination.  The 
United States Court of Appeals for Veterans Claims (Court) 
dismissed an appeal as to this matter in January 2001.

The evidence added to the claims file since the February 1995 
and January 1998 Board decisions includes statements and 
personal hearing testimony from the appellant and her son, 
E.L., in essence, reiterating the prior claims.  The 
appellant has also submitted duplicate copies of treatment 
reports and recent medical certification statements re-
asserting the veteran's treatment for pulmonary tuberculosis.  
Although the appellant also contends the veteran's pre-
existing pulmonary tuberculosis was aggravated during his 
recognized period of service, this claim was specifically 
addressed by the Board in the February 1995 decision and no 
evidence other than the appellant's own statements in support 
of this theory of entitlement has been provided.

Analysis

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

The appellant did not appeal February 1995 and January 1998 
Board decisions denying entitlement to service connection for 
the cause of the veteran's death and denying entitlement to 
recognition of an earlier period of service from July 1941 to 
November 1944.  Therefore, the Board finds these 
determinations became final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
February 1995 and January 1998 decisions is either cumulative 
or redundant of the evidence previously considered.  Thus, 
while many of the statements and documents were created 
subsequent to the Board determinations, they are not "new" 
because they are cumulative of the evidence previously 
considered.  No "new" evidence to the effect that the 
veteran's tuberculosis did not exist prior to service or was 
aggravated by that service has been submitted.  

Similarly, as noted in the January 1998 decision the Court 
has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the United 
States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  The Board finds no "new" evidence was 
submitted concerning whether service prior to November 1944 
should be recognized for VA benefits purposes because the 
information provided is not the type of evidence that may be 
considered without service department verification.  The 
evidence is cumulative or redundant of the evidence 
previously considered.  There is also no "new" evidence 
that would warrant submission to the service department for 
re-certification.  

As the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new evidence which bears directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, it is not "new and 
material," and the application to reopen the claim must be 
denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for the cause of the veteran's death is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



